McMurray, Presiding Judge.
Defendant was convicted of armed robbery and kidnapping and appeals following the denial of his motion for new trial. Held:
His appointed counsel filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), and Bethay v. State, 237 Ga. 625 (229 SE2d 406). We then allowed his appointed counsel to withdraw because, upon our examination of the record and transcript, we determined that the appeal of the case was wholly frivolous. The defendant has been notified of this action and of his options by reason thereof. Since the withdrawal of counsel, defendant has raised no valid ground for appeal.
After further examination of the record and transcript we are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to reasonably find the defendant guilty of the crimes charged beyond a reasonable doubt. See Smith v. State, 249 Ga. 801, 802 (1) (294 SE2d 525); Simmons v. State, 249 Ga. 860 (1) (295 SE2d 84). We find no reversible error in the case sufficient to authorize a new trial.

Judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.